Citation Nr: 0826652	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  99-03 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent for bilateral callosities, status post corn removal, 
for the period up to February 2, 2000.

2.  Entitlement to an increased evaluation in excess of 30 
percent for bilateral callosities, status post corn removal, 
effective from February 3, 2000.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The veteran served on active duty from February 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, wherein the RO, in part, continued a 10 
percent evaluation assigned to service-connected bilateral 
callosities, status post corn removal.  The veteran timely 
appealed the RO's April 1998 determination.  

By an April 2004 supplemental statement of the case, the RO 
assigned a 30 percent disability evaluation to the service-
connected bilateral callosities, status post corn removal, 
effective February 3, 2000; date of a VA examination report 
that showed an increase in severity of said disability.  As 
the 30 percent evaluation does not represent the maximum 
rating available for this disability, the veteran's claim 
challenging the increased evaluation remains in appellate 
status.  
See AB v. Brown, 6 Vet. App. 35 (1993). 

In September 2004, the veteran testified before the 
undersigned Veterans Law Judge at the RO in Newark, New 
Jersey.  A copy of said hearing transcript has been 
associated with the claims file. 

Also developed for appellate consideration was the issue of 
entitlement to service connection for PTSD. By a July 2007 
rating action, the RO granted service connection for PTSD; an 
initial 50 percent evaluation was assigned, effective 
February 26, 1997. As the veteran has not disagreed with 
initial evaluation of 50 percent or effective date (i.e., 
February 26, 1997) assigned to the above- referenced issue, 
it is no longer before the Board.  Grantham v. Brown, 114 F. 
3d 1156 (Fed. Cir. 1997).  Thus, the only issue remaining for 
appellate review, is the one listed on the title page. 

In December 2004, the Board remanded the veteran's claims to 
the RO for additional development.  The requested development 
has been completed and the case has returned to the Board for 
appellate review.  

Finally, a claims file review raises an inferred claim for 
service connection for scars on the dorsal surface of the 
right foot.  (see, January 2007 VA examination report).  As 
this issue has not been developed for appellate review, it is 
referred to the RO for initial consideration.


FINDINGS OF FACT

1.  Prior to February 2, 2000, the service-connected 
bilateral callosities, status-post corn removal were 
manifested by painful calluses on both feet, "fair" range 
of motion and muscle power, and painful pronation of the 
feet.  All toes tending to dorsiflexion, limitation of 
dorsiflexion at the ankle to right angle, shortened plantar 
fascia, and marked tenderness under the metatarsal heads were 
not demonstrated. 

2.  Beginning February 3, 2000, the service-connected 
bilateral callosities, status-post corn removal have been 
manifested by hammertoe deformities in all toes on both feet, 
very prominent right second metatarsal, an inability to flex 
or extend toes two through five of the right foot, and a 
propensity to develop aggressive calluses necessitating daily 
treatment and periodic podiatric visits.  


CONCLUSIONS OF LAW

1.  Prior to February 2, 2000, the criteria for an assignment 
of an increased rating in excess of 10 percent for bilateral 
callosities, status post corn removal have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5278 (2007).

2.  Beginning February 3, 2000, the criteria for an 
assignment of a 50 percent rating for bilateral callosities, 
status-post corn removal have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5278 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).

	Duty to Notify

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.

With regard to the increased evaluation claim included in the 
decision below, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).   

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the Board is aware that VCAA letters, issued by 
the originating agency in December 2003 and December 2004, 
did not contain the level of specificity set forth in 
Vazquez-Flores.  The Board, however, does not find that any 
such procedural defect constitutes prejudicial error in this 
case because of evidence of actual knowledge on the part of 
the veteran and other documentation in the claims files 
reflecting such notification that a reasonable person could 
be expected to understand what was needed to substantiate the 
claim. See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In this regard, in written statements and testimony before 
the undersigned, the veteran demonstrated an understanding of 
the evidence necessary to substantiate his increased 
evaluation claim discussed in the decision below.  For 
example, during the September 2004 hearing, the veteran 
described, in detail, the condition and current severity of 
his bilateral callosities, status post corn removal.  This 
testimony indicated an awareness on the part of the veteran 
that information about such effects, with specific examples, 
is necessary to substantiate a claim for a higher evaluation.  
Significantly, the Court in Vazquez- Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim."  Id., slip op. at 12, citing Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007).  This showing of actual knowledge 
satisfies the first and fourth requirements of Vazquez-
Flores.

Additionally, and particularly in light of the veteran's lay 
assertions of the effects of the service-connected disability 
on employability and daily life, the Board does not view the 
disorder at issue to be covered by the second requirement of 
Vazquez-Flores, and no further analysis in that regard is 
necessary.

Finally, an April 2000 supplemental statement of the case 
includes a discussion of the rating criteria utilized in the 
present case.  The veteran was accordingly made well aware of 
the requirements for an increased evaluation pursuant to the 
applicable diagnostic criteria, and such action thus 
satisfies the third notification requirement of Vazquez-
Flores.

	Duty to Assist

Regarding VA's duty to assist the appellant with his 
increased rating claim on appeal, relevant post-service 
private and VA examination and clinical treatment reports, 
Social Security Administration reports, along with statements 
and testimony of the veteran, have been associated with the 
claims files.  In addition, pursuant to the Board's December 
2004 remand directives, VA examined the veteran's feet in 
January 2007.  A copy of the January 2007 VA examination 
report has been associated with the claims file. 

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duties in the development of the 
aforementioned increased evaluation claim discussed in the 
decision below.

II.  Laws and Regulations

       Increased Rating-general criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities. Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, as here, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (2007).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim. 
See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
See 38 C.F.R. § 4.7 (2007).

	Rating the Musculoskeletal System

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2007).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2007).

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45 (2007).
	



       Specific Rating Criteria

In March 1997, the RO received the veteran's claim for 
increased evaluation for his service-connected bilateral 
callosities, status post corn removal.  For the period from 
February 9, 1988 until February 2, 2000, the veteran's 
bilateral callosities, status post corn removal was assigned 
a 10 percent rating and rated by analogy to acquired claw 
foot (pes cavus).  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5299-5278 (2007). By an April 2000 supplemental statement of 
the case, the RO assigned a 30 percent rating to the 
bilateral callosities, status-post corn removal, effective 
February 3, 2000; date of a VA examination report containing 
evidence of increased symptomatology of said disability. 
Based upon the Board's review of all the evidence is best 
described as pes cavus (claw foot).  As such, this disability 
will be continued to be evaluated under Diagnostic Code 5278 
in the analysis below. 

Under Diagnostic Code 5278, (for evaluating claw foot (pes 
cavus)), a maximum 50 percent rating is for application for 
bilateral disability manifest by marked contraction of 
plantar fascia with dropped forefoot, all toes being hammer 
toes, very painful callosities, and marked varus deformity.  
With all toes tending to dorsiflexion, with limitation of 
dorsiflexion at ankle to right angle, shortened plantar 
fascia, and marked tenderness under the metatarsal heads, a 
30 percent rating is warranted for bilateral disability.  A 
10 percent evaluation is applicable when there is bilateral 
or unilateral dorsiflexion of the great toe with some 
limitation of dorsiflexion at the ankle and definite 
tenderness under metatarsal heads.  38 C.F.R. § 4.71a, 
Diagnostic Code 5278. 

Normal range of motion in an ankle is considered to be 20 
degrees of dorsiflexion and 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II (2007).

Additionally, under Diagnostic Code 5284, foot injuries 
warrant a 10 percent evaluation if they are moderate, a 20 
percent evaluation if they are moderately severe or a 30 
percent evaluation if they are severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2007).

III.  Analysis

1.  Increased Evaluation-Prior to February 2, 2000

The Board finds that the degree of disability described by 
objective medical evidence prior to February 2, 2000 appears 
to more closely approximate the criteria for a 10 percent 
rating under Diagnostic Code 5278.  In reaching the foregoing 
determination, the Board finds that for the period in 
question, the medical evidence does not contain evidence of 
all toes tending to dorsiflexion, limitation of dorsiflexion 
at ankle to right angle, shortened plantar fascia, or marked 
tenderness under metatarsal heads to warrant either a 30 
percent rating under Diagnostic Code 5278.  To this end, a 
July 1998 VA examination report reflects that the veteran had 
range of motion of feet, albeit it was described as "fair."  
Muscle power, along with heel gait, were also characterized 
as "fair."  There was no evidence of foot drop, foot drag, 
limping or listing.  While the veteran was unable to stand on 
his toes, the July 1998 VA examiner stated that it was a 
result of recent knee surgery, as opposed to the service-
connected bilateral foot disability.  Pronation and 
supination gait were described as "painful" and "fair," 
respectively.  At the close of the July 1998 VA examination, 
the veteran was diagnosed as having painful calluses of the 
feet.  Notably, for the period from 1995 to 1998, the veteran 
primarily sought treatment for un-related disabilities, with 
the exception of being treated for bilateral callosities in 
1997.  (see, VA outpatient report, dated in January 1997).  
Under these circumstances, the Board finds no basis for 
assignment of a higher evaluation under Diagnostic Code 5278 
at any point prior to February 2, 2000.  

The Board has also considered whether a higher evaluation is 
assignable under any other potentially applicable diagnostic 
codes prior to February 2, 2000.  As the veteran's bilateral 
callosities, status post corn removal, however, has not shown 
to involve flat feet, malunion/nonunion of the tarsal or 
metatarsal bones, or moderately severe foot injuries, higher 
evaluations are not assignable under Diagnostic Codes 5276, 
5283 or 5284, respectively.  38 C.F.R. § 4.71a, Diagnostic 
Codes, 5276, 5283, 5284 (2007).



2.  Increased Evaluation-Beginning on February 3, 2000

The Board finds that the degree of disability described by 
objective medical evidence on and after February 3, 2000 
appears to more closely approximate the criteria for a 50 
percent rating under Diagnostic Code 5278.  In reaching the 
foregoing determination, the Board observes that the veteran 
meets some, but not all, of the of the scheduler criteria 
necessary for a 50 percent rating.  To this end, while a 
January 2007 VA examination report was negative for evidence 
of marked contraction of plantar fascia with dropped forefoot 
and marked varus deformity, it was positive for bilateral 
hammertoes deformity in all toes, and an inability to flex or 
extend toes two through five on the right foot.  Resolving 
reasonable doubt in the veteran's favor, the Board finds that 
the findings noted above approximate those identified for a 
50 percent rating under Diagnostic Code 5278, including 
symptoms such as hammer toes deformity in all toes on both 
feet, inability to flex or extend toes two through five on 
the right foot and a propensity to develop aggressive 
calluses, which would require daily care and periodic 
podiatric visits. Accordingly, an increased rating to 50 
percent beginning on February 3, 2000 is warranted.  

The assigned 50 percent rating contemplates the objective 
evidence of weakness and fatigue secondary to chronic pain, 
pursuant to 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In any 
event, during the January 2007 VA examination, the veteran 
denied having any flare-ups of the feet.

The Board has considered whether other higher ratings are 
available under other relevant Diagnostic Codes, but notes 
that no other Diagnostic Code is applicable to this case.  
The veteran does not have pes planus, and is therefore not 
entitled to the maximum 50 percent disability rating under 
Diagnostic Code 5276. 
See 38 C.F.R. § 4.71a, Diagnostic Code 5726 (2007).  

Overall, as the evidence does not support an increased 
evaluation in excess of 30 percent from February 3, 2000 for 
the service-connected bilateral foot disability, the claim 
must be denied.  38 C.F.R. § 4.7.

3.  Extraschedular Consideration

As the veteran maintained that his service-connected 
bilateral foot disability caused instability which, in turn, 
restricted his ability to perform his duties as a truck 
driver, the Board has also considered whether this case 
should be referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1) (2007).  A review of the record, 
however, does not reflect that the veteran has required 
frequent, or indeed any, hospitalization for the disability 
at issue and that the manifestations of the disability are 
not in excess of those contemplated by the assigned ratings.  
In sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned ratings.  Therefore, the 
Board has concluded that referral of this case of extra- 
schedular consideration is not in order.


ORDER

An increased rating prior to February 2, 2000 for bilateral 
callosities, status post corn removal, is denied.

An increased rating of 50 percent for bilateral callosities, 
status post corn removal from February 3, 2000, is granted 
subject to the laws and regulations governing payment of VA 
monetary benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


